***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. ROBERT A. CANE
                 (AC 40657)
                         Alvord, Moll and Flynn, Js.

                                  Syllabus

Convicted of the crimes of criminal possession of a firearm, criminal posses-
    sion of ammunition and possession of a controlled substance with intent
    to sell, the defendant appealed to this court, claiming, inter alia, that
    the trial court improperly denied his motion to suppress certain evidence
    and improperly granted the state’s motion to join two separate cases
    against him for trial. The defendant had been charged, in one of the cases,
    with kidnapping and assault in connection with his alleged conduct with
    two women, D and P, at his home. The jury found him not guilty of all
    charges in that case. The police had conducted surveillance of the
    defendant’s home and wanted to speak to him outside of the home
    because it was reported that he had a firearm when the kidnappings
    and assaults were alleged to have occurred. While one officer was
    speaking with the defendant on a phone, the defendant went outside
    of his home several times and walked near one of his cars that was
    parked in the driveway before reentering the home. The police saw the
    car’s lights flash and heard its engine run. The defendant told the officer
    on the phone that he had the keys to the car but had not started it
    remotely. After several hours of no contact with the police, the defendant
    came outside of his home again and walked toward a fence that bordered
    his property where he was arrested. The police then conducted a protec-
    tive sweep of the home. The next day, pursuant to search warrants, the
    police seized various items from the defendant’s home and car that
    included weapons, ammunition, marijuana and other drug related mate-
    rials. Held:
1. The defendant could not prevail on his claim that the trial court errone-
    ously denied his motion to suppress the evidence that the police seized
    from his home and car:
    a. The warrantless search of the defendant’s home after he was arrested
    and in police custody constituted a justifiable, protective sweep of the
    home in light of specific, articulable facts that supported a reasonable
    belief by the police that a third party who posed a danger to those on
    the arrest scene was inside the home where firearms were believed to
    be present; the police reported that they saw movement within the home
    and that there were multiple cars on the defendant’s property, there
    had been a report of a serious assault of D and P that allegedly occurred
    in the home within the prior twenty-four to thirty-six hours, D and P
    had reported that the defendant had guns in the house and had people
    watch the house, and, in light of the defendant’s behavior, the police
    were entitled to discredit his statements that no one was in the home
    and that he did not possess weapons or start the car in his driveway.
    b. This court found unavailing the defendant’s unpreserved claims that
    he was constructively seized by the police and that they lacked probable
    cause to search his car: there was no way to know whether a violation
    of constitutional magnitude in fact had occurred, as the record was
    insufficient to determine whether the police ordered the defendant to
    exit his home when they first attempted to make contact with him or
    how many officers surrounded the home at the time that the constructive
    entry into the home allegedly occurred; moreover, the information that
    the police affiants provided in their search warrant application supported
    a determination that probable cause existed to search the defendant’s
    vehicle, as the affiants’ averments that they observed the defendant
    walk back and forth to the vehicle and heard it being locked or unlocked
    supported reasonable inferences that he had access to the vehicle when
    the police observed his movements or prior to their arrival, and that
    the defendant may have moved evidence from the home to the vehicle,
    and the defendant’s reliance on trial testimony to support his assertion
    that the police lacked probable cause to search the car because no
    officer saw him open it or any of its hatches was unavailing, as only
    information that was before the issuing judge at the time the warrant
    was signed could be considered in determining whether the warrant
    was based on probable cause.
2. The trial court did not commit plain error when it granted the state’s
    motion for joinder, as the defendant, personally and through counsel,
    expressly stated that he had no objection to joinder; even if the defen-
    dant’s waiver of his claim concerning joinder did not preclude him from
    prevailing under the plain error doctrine, he could not demonstrate that
    the claimed error was so clear and harmful that a failure to reverse the
    judgment would result in manifest injustice, because even though the
    defendant claimed that joinder prevented him from testifying concerning
    the firearms charges but that he had reason not to testify with respect
    to the assault and kidnapping counts, he did not move to sever the
    informations or indicate that he wanted to testify concerning some
    counts of the informations but not others, even when the court canvassed
    him regarding his decision not to testify.
3. The defendant could not prevail on his unpreserved claim of judicial bias,
    which was based on his assertion that the trial court, in its pretrial
    memorandum of decision on his motion to suppress, had found him
    guilty of the kidnapping and assault charges prior to any evidence when
    it referred to D and P as victims and then considered those charges
    in sentencing him, the record not having supported the defendant’s
    contention that the court considered the kidnapping and assault charges
    when it sentenced him; although the court mentioned the kidnapping
    and assault charges when it summarized the events that led to the
    discovery of the firearms, ammunition and marijuana, it had referred
    to those charges as the ‘‘original allegations’’ and thereafter focused on
    the events that occurred on the day of the defendant’s arrest, its refer-
    ence to the defendant as violent was done in the context of reviewing
    his criminal history, not with respect to the kidnapping and assault
    charges, and, therefore, because the record did not provide a basis for
    the defendant’s claim of judicial bias, there was no manifest injustice that
    warranted reversal of the judgment pursuant to the plain error doctrine.
         Argued April 10—officially released September 24, 2019

                             Procedural History

   Two substitute informations charging the defendant,
in the first case, with four counts of the crime of kidnap-
ping in the first degree, two counts each of the crimes
of kidnapping in the first degree with a firearm, assault
in the first degree and intimidation of a witness, and
with one count of the crime of assault in the second
degree, and, in the second case, with three counts of
the crime of criminal possession of ammunition, two
counts of the crime of criminal possession of a firearm,
and with one count each of the crimes of criminal pos-
session of a pistol or revolver, possession of a con-
trolled substance with intent to sell, operation of a drug
factory and possession of a controlled substance with
intent to sell within 1500 feet of a school, brought to
the Superior Court in the judicial district of New Britain,
geographical area number fifteen, where the court, Kee-
gan, J., granted the state’s motion for joinder; there-
after, the court denied the defendant’s motion to sup-
press certain evidence; subsequently, the matter was
tried to the jury; thereafter, the state filed a substitute
information in the second case, charging the defendant
with three counts of the crime of criminal possession
of ammunition, two counts of the crime of criminal
possession of a firearm, and one count each of the
crimes of possession of a controlled substance with
intent to sell and possession of a controlled substance
with intent to sell within 1500 feet of a school; verdict
of guilty of three counts of criminal possession of
ammunition, two counts of criminal possession of a
firearm, and one count each of possession of a con-
trolled substance with intent to sell and possession of
a controlled substance with intent to sell within 1500
feet of a school; subsequently, the court granted the
defendant’s motion for a judgment of acquittal as to
the charge of possession of a controlled substance with
intent to sell within 1500 feet of a school and rendered
judgment in accordance with the verdict, from which
the defendant appealed to this court. Affirmed.
  Daniel M. Erwin, for the appellant (defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Helen J. McLellan, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   ALVORD, J. The defendant, Robert A. Cane, appeals
from the judgment of conviction, rendered following a
jury trial, of two counts of criminal possession of a
firearm in violation of General Statutes § 53a-217 (a)
(1), three counts of criminal possession of ammunition
in violation of General Statutes § 53a-217 (a) (1), and
one count of possession of a controlled substance with
intent to sell in violation of General Statutes § 21a-277
(b).1 On appeal, the defendant claims that the trial court
(1) erroneously denied his motion to suppress evidence
that was obtained in violation of his right to be free
from unreasonable searches and seizures, (2) improp-
erly granted the state’s motion for joinder of the two
separate cases against him for trial, and (3) demon-
strated judicial bias, thereby violating his right to due
process. We affirm the judgment of the trial court.
  The jury reasonably could have found the following
facts. On October 7, 2013, the New Britain Police
Department received a complaint that the defendant
had kidnapped and assaulted two women, D and P, at
his home, located at 830 Slater Road in New Britain,
during the weekend of October 5 and 6, 2013. D’s son
reported that D was in the intensive care unit at the
Hospital of Central Connecticut in New Britain as a
result of her injuries.
   At approximately 3:30 p.m. on October 7, 2013, as the
police began to investigate these allegations, Michael
Steele and Kyle Lamontagne, two plainclothes detec-
tives with the New Britain Police Department, went
to the defendant’s home. They conducted surveillance
from an unmarked police vehicle parked across the
street from the defendant’s home in order to determine
whether the defendant was at his home and to secure
the premises. At approximately 4 p.m., Karl Mordasie-
wicz, also a detective with the New Britain Police
Department, relieved Detective Steele from his position
in the unmarked vehicle. Detectives Lamontagne and
Mordasiewicz eventually left the vehicle and began to
surveil the defendant’s home from the rear porch of a
neighboring property.2
   Additional police officers arrived shortly thereafter.
The police wanted to speak to the defendant about the
kidnapping and assault allegations and, because the
defendant was reported to have had a firearm when
the kidnappings and assaults were alleged to have
occurred, they wanted to speak to the defendant outside
of his home. Arthur Powers, Jr., a sergeant with the
New Britain Police Department, who had known the
defendant since the 1970s, called the defendant’s cell
phone number to try to encourage him to speak volunta-
rily with the officers.3
  While Sergeant Powers was on the phone with the
defendant, Detectives Lamontagne and Mordasiewicz
watched the defendant exit his home several times,4
walk in the area near his Cadillac, and reenter his home.
At one point, Detectives Lamontagne and Mordasiewicz
observed the lights on the Cadillac flash and heard the
engine run for approximately fifteen seconds. Sergeant
Powers asked the defendant if he had started the Cadil-
lac, and the defendant responded that, although he had
the keys, he had not started the car remotely. The defen-
dant eventually walked toward the fence that bordered
his property, at which time he was arrested.5 After
arresting the defendant, the police conducted a protec-
tive sweep of the defendant’s home.
   The next day, on October 8, 2013, the police applied
for a search and seizure warrant pertaining to the defen-
dant’s residence. The search warrant was issued at noon
and executed at approximately 12:55 p.m. On the first
floor of the defendant’s home, the police found a rifle,
which was located in a closet, and glassine bags, which
were found in the kitchen. In a bedroom on the second
floor of the defendant’s home, the police found three
boxes of Blazer Brass brand ammunition, a gun holster,
a gun cleaning kit, a ‘‘loader’’ that assists with loading
ammunition into a magazine for a firearm, and a plastic
bag containing ten shotgun shells. In addition, the police
found a metal box containing various types of ammuni-
tion in the closet of that bedroom. In a different bed-
room also on the second floor of the defendant’s home,
the police found a small amount of marijuana, various
lighting and power sources, and a scale. In the attic,
the police found a large bag, which weighed approxi-
mately ten pounds, containing marijuana, sticks and
stems of marijuana plants, cardboard material, and soil.
   The police did not locate all of the evidence they
had been seeking in the defendant’s home, including a
firearm and clothing associated with the kidnapping
and assault allegations. Therefore, later that same day,
the police applied for a search warrant pertaining to a
Cadillac owned by the defendant. Although there had
been several additional vehicles on the defendant’s
property, the police applied for a search warrant only
with respect to the Cadillac because the police had
observed the defendant walking in the area of that vehi-
cle, and it had been the vehicle that appeared to have
been remotely started. The warrant was issued and
executed that evening. Inside a bag in the trunk of the
Cadillac, the police found a nine millimeter Smith and
Wesson handgun, two magazines loaded with ammuni-
tion, and a gun holster.
   The state initially charged the defendant in two sepa-
rate informations. In the first information, filed in
Docket No. CR-XX-XXXXXXX-T, the defendant was
charged with two counts of kidnapping in the first
degree with a firearm in violation of General Statutes
§ 53a-92a (a), two counts of kidnapping in the first
degree in violation of General Statutes § 53a-92 (a) (2)
(A), two counts of kidnapping in the first degree in
violation of § 53a-92 (a) (2) (C), one count of assault
in the first degree in violation of General Statutes § 53a-
59 (a) (1), one count of assault in the first degree in
violation of § 53a-59 (a) (3), one count of assault in the
second degree in violation of General Statutes § 53a-60
(a) (2), and two counts of intimidation of a witness in
violation of General Statutes § 53a-151a (a) (2). In the
second information, filed in Docket No. CR-XX-XXXXXXX-
S, the defendant was charged with two counts of crimi-
nal possession of a firearm in violation of General Stat-
utes § 53a-217 (a) (1), three counts of criminal posses-
sion of ammunition in violation of § 53a-217 (a) (1),
one count of possession of a controlled substance with
intent to sell in violation of § 21a-277 (b), and one count
of possession of a controlled substance with intent to
sell within 1500 feet of a school in violation of General
Statutes § 21a-278a (b) On September 29, 2016, the state
filed a motion for joinder of the two informations.6 At
a hearing on October 24, 2016, the defendant stated
that he had no objection to the joinder, and the court
granted the state’s motion.
   A jury trial followed, at the conclusion of which the
jury acquitted the defendant of the charges set forth in
the first information and convicted him of the charges
set forth in the second information. The court accepted
the verdict but thereafter granted the defendant’s
motion for a judgment of acquittal as to the count of
possession of a controlled substance with intent to sell
within 1500 feet of a school. The court imposed a total
effective sentence of thirteen years of imprisonment.
This appeal followed. Additional facts and procedural
history will be set forth as necessary.
                             I
  The defendant first claims that the court erroneously
denied his motion to suppress evidence that was
obtained in violation of his right to be free from unrea-
sonable searches and seizures under the fourth amend-
ment to the United States constitution7 and article first,
§ 7, of the Connecticut constitution.8 Specifically, he
argues that the evidence should have been suppressed
because (1) the police conducted an unlawful protective
sweep of his home, (2) he was constructively seized by
the police, and (3) the search warrant for his vehicle
was not supported by probable cause.
   The following additional facts and procedural history
are relevant to our resolution of these claims. On Octo-
ber 8, 2013, Adam Rembisz, a detective with the New
Britain Police Department, and Michael Grossi, a ser-
geant with the New Britain Police Department (affi-
ants), applied for a search and seizure warrant per-
taining to the defendant’s residence. The affidavit in
support of the application for the search warrant
detailed the information that the police had received
with respect to the kidnapping and assault allegations.
In addition, it averred, in relevant part, that ‘‘a protective
sweep of the house was conducted and in plain view
a roll of duct tape, handcuffs, (2) laptop computers,
and (1) [iPad] was observed inside the living room. In
a second floor bedroom officers observed an ax handle,
baseball bat, and a cane.9 [Detective Kevin] Artruc also
observed a green leafed substance, which through his
past training, [he] believes to be marijuana.’’10 (Foot-
note added.)
   As we previously have stated, the affiants applied for
a search warrant pertaining to the defendant’s vehicle
after they executed the search warrant pertaining to the
defendant’s home. The affidavit submitted in support
of the application for the second search warrant
averred, in addition to the information that had been
contained in the application for the first warrant, that:
‘‘[N]o handgun, yellow shirt, steel toe boots were
located as described by the victim, however during the
incident prior to [the defendant’s] being arrested he
was observed to walk back and forth to a black Cadillac,
bearing registration 137XHF. Responding officers heard
the alarm that is commonly sounded when the vehicle
is locked or unlocked with a remote as [the defendant]
walked to the vehicle. [Department of Motor Vehicle]
records show that the said vehicle is registered to the
defendant. . . . [The] affiants believe that [the defen-
dant] could have brought evidence to the vehicle from
the crime scene within the home prior to surrendering
to the police as the handgun, dog collar, yellow shirt,
[and] steel toe boots were not located within the res-
idence.’’
   Prior to trial, the defendant filed a motion to suppress
‘‘all evidence obtained through warrantless searches of
his home and automobile on . . . October 7, 2013,’’ on
the grounds that (1) ‘‘there were no exigent circum-
stances or any other reasons’’ to support the protective
sweep, and the evidence would not be admissible under
the inevitable discovery doctrine, and (2) ‘‘there were
no exigent circumstances or any other reasons’’ to sup-
port the ‘‘warrantless search’’ of the defendant’s vehicle,
and the evidence would not be admissible under the
inevitable discovery doctrine.
  In his memorandum of law in support of his motion,
the defendant argued that with respect to the protective
sweep, ‘‘there is no evidence . . . that the police had
any information whatsoever that there may have been
any other people inside [the defendant’s] home . . . .’’
As to the search of the defendant’s vehicle, the defen-
dant argued that ‘‘[t]here were no ‘exigent circum-
stances’ that would have allowed the police to perform
the warrantless search of [the defendant’s] auto-
mobile.’’
  On November 1 and 2, 2016, the court held a hearing
on the defendant’s motion to suppress. The court heard
testimony from the defendant and several members of
the New Britain Police Department. In addition, it
admitted into evidence photographs of the defendant’s
property, a recording of the phone conversation
between Sergeant Powers and the defendant, and cop-
ies of the search warrants, which included the warrant
applications and the affidavits supporting the appli-
cations.
  At the hearing, the defendant argued that there was
no evidence that any other person was inside of the
defendant’s home to justify the protective sweep. The
defendant did not make any additional arguments with
respect to the search of the vehicle.
  On November 3, 2016, the court issued its memoran-
dum of decision denying the defendant’s motion to sup-
press. The court determined that (1) the protective
sweep was lawful and, even if it were not lawful, the
evidence would nonetheless be admissible pursuant to
the inevitable discovery doctrine, and (2) the search of
the defendant’s vehicle had been executed pursuant to
a search warrant.
   The court made the following findings of fact in sup-
port of its determination: ‘‘On October 7, 2013, at
approximately 1:30 p.m., the New Britain police were
informed of a serious assault upon two women in a
home located at 830 Slater Road. Officer Mark DePinto
spoke with [D’s son], who relayed that his mother and
another woman were tied up, severely beaten and ulti-
mately escaped from 830 Slater Road. [D’s son] also
relayed that his mother was currently in the hospital,
in the intensive care unit. The location of the second
female was unknown at this time. [D’s son] told DePinto
that the home belonged to the defendant . . . and that
[the defendant] had indicated he would engage in a
shootout with the police if they came to the house.
   ‘‘The New Britain police patrol division prepared a
plan of action: locate [the defendant], any witnesses,
the second female injured and present this to the detec-
tives for follow-up investigation. Plainclothes detec-
tives were assigned to surveil 830 Slater Road, and
other officers began to gather intelligence about [the
defendant]. In reviewing his criminal history, the
investigating officers learned [that the defendant] had
serious felony convictions and, in light of that informa-
tion that a weapon was used during the assaults and
that [the defendant] possessed weapons in the house,
the special response team was also called to the scene.
At approximately 2:15 p.m., [Sergeant] Carlos Burgos
met with officers in an area near 830 Slater Road to
discuss potential scenarios and the safety concerns for
the neighbors in the area as well as for the
responding officers.
  ‘‘Photographs of the property confirm the testimony
describing the area. There was a brick, two-story dwell-
ing with a steel fence around a portion of the front yard,
and enclosed part of the driveway, extending toward a
garage in the rear of the property. A gate across the
driveway was locked and from the street, a black car
could be seen. There was no contact with [the defen-
dant] up to this time. Simultaneous to the surveillance,
other officers were gathering information and relaying
it to Burgos and others at the Slater Road address. After
5:30 p.m., the police learned that a former girlfriend
of [the defendant] had spoken to him, and the police
attempted to reach the defendant over the telephone.
The police then used sirens and other loud noises to
see if anyone in the house would respond. [The defen-
dant] then exited his house. A home phone number for
[the defendant] was obtained, and verbal contact was
made first by a dispatch officer and then by [Sergeant]
Arthur Powers. Powers negotiated with [the defendant]
for over thirty-five minutes to comply with police direc-
tives to go to the fence in the front of the house and
speak with the police. The recording of the conversation
was entered as an exhibit during the hearing. [The
defendant] was angry, agitated and uncooperative with
both Powers and the police at the house. [The defen-
dant] repeatedly used profane and discriminatory lan-
guage, often shouting his tirades. He threatened to
loosen his dog upon the police officers and taunted the
police to shoot him. [The defendant] was distrustful of
the police. From the early moments of the recorded
conversation, [the defendant] demeaned and blamed
the two women victims.
  ‘‘On-scene officers observed [the defendant] pacing
the property, going in and out of the house and, at
one point, disrobing, purportedly to show [that] he was
unarmed. He was seen holding a knife. One officer
saw the rear taillights of the black automobile in the
driveway turn on, and when Powers asked him if he
turned the car on remotely, [the defendant] denied it.
Other officers observed movement inside the house at
multiple windows.
   ‘‘Other officers continued to seek information regard-
ing the incident. DePinto learned from [the defendant’s]
former girlfriend that she had been to 830 Slater Road
over the preceding weekend and had seen the two
females, who were still present when she left. She also
indicated that [the defendant] was acting irrationally
and out of control. A written statement by [D’s son]
was taken from 5:15 to 5:50 p.m. There, the police
learned that [D] had told him that [the defendant] was
affiliated with the Outlaw motorcycle gang, he had guns
in the house and that he had people watching his house
when he wasn’t home. They also learned that items
of potential evidentiary value could be found within
the house.
  ‘‘At approximately 6:30 p.m., [the defendant]
approached the fence to speak with the police, and he
was seized by officers and arrested for breach of the
peace, threatening and interfering with the police. [Lieu-
tenant John] Rodriguez made the decision to conduct
a protective sweep of the house. He wanted to ensure
that there were no victims inside the home, he wanted
to ensure that there was no one to endanger officers
on the scene, and he wanted to ensure that any evidence
would be secure. Within two to three minutes, the
sweep was concluded. A search warrant for 830 Slater
Road was secured on October 8, 2013, at noon; a search
warrant for the Cadillac was secured on the same day
at 5:17 p.m.’’11
                            A
  The defendant first argues that the court erred in
denying his motion to suppress because the protective
sweep was unlawful. Specifically, he argues that the
police had ‘‘no basis to believe a third party was in the
home,’’ and, therefore, they lacked an articulable basis
on which to justify the protective sweep. We disagree.
   The court, in its memorandum of decision denying
the defendant’s motion to suppress, determined that
the protective sweep was lawful. It found: ‘‘Based upon
all of the articulable facts and rational inferences known
to the New Britain police at the time of the defendant’s
apprehension, a reasonably prudent officer would con-
clude the following: a serious assault of two women
had occurred within the prior twenty-four to thirty-six
hours at 830 Slater Road. One victim was being treated
for serious injuries at the hospital. That victim told her
son that she was tied up, beaten, hit with a pistol and
physically degraded. She said that the defendant had
guns in the house and he had people [who] watched
his house. After several hours of no contact [between
the police and] the defendant while the home was under
surveillance, he exited the house. He was uncooperative
with the police, and his behavior was erratic, agitated
and at times bizarre. The defendant had a history of
felony convictions. Movement was seen within the
house and a car in the driveway was started, with the
defendant denying that he did it. Based upon the defen-
dant’s behavior on scene, the police were within their
rights to disbelieve the defendant’s statements that he
possessed no weapons and no [that] one else was inside
the house.’’12
   ‘‘[T]he standard of review for a motion to suppress
is well settled. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, [our
review is plenary, and] we must determine whether
they are legally and logically correct and whether they
find support in the facts set out in the memorandum
of decision . . . .’’ (Internal quotation marks omitted.)
State v. Kendrick, 314 Conn. 212, 222, 100 A.3d 821
(2014). Accordingly, the trial court’s legal conclusion
regarding the applicability of the protective sweep doc-
trine is subject to plenary review. See id.; see also State
v. Spencer, 268 Conn. 575, 585, 848 A.2d 1183 (2004).
  ‘‘It is axiomatic that the police may not enter the
home without a warrant or consent, unless one of the
established exceptions to the warrant requirement is
met.’’ (Internal quotation marks omitted.) State v. Ken-
drick, supra, 314 Conn. 224. ‘‘All three exceptions [to
the warrant requirement], the exigent circumstances
doctrine, the protective sweep doctrine and the emer-
gency doctrine, must be supported by a reasonable
belief that immediate action was necessary.’’ Id., 225.
   ‘‘The protective sweep doctrine . . . is rooted in the
investigative and crime control function of the police.
. . . As its name suggests, the purpose of the doctrine
is to allow police officers to take steps to assure them-
selves that the house in which a suspect is being, or
has just been, arrested is not harboring other persons
who are dangerous and who could unexpectedly launch
an attack.’’ (Internal quotation marks omitted.) Id., 229.
‘‘Recognizing the often competing interests of the indi-
vidual’s expectation of privacy and the officers’ safety,
the court [in Maryland v. Buie, 494 U.S. 325, 327, 110
S. Ct. 1093, 108 L. Ed. 2d 276 (1990)] . . . determined
that there were two levels of protective sweeps. Con-
cerning the first tier of protective sweeps, the court
concluded that as an incident to the arrest the officers
could, as a precautionary matter and without probable
cause or reasonable suspicion, look in closets and other
spaces immediately adjoining the place of arrest from
which an attack could be immediately launched. . . .
Concerning the second tier of protective sweeps, the
court concluded: Beyond that . . . we hold that there
must be articulable facts which, taken together with
the rational inferences from those facts, would warrant
a reasonably prudent officer in believing that the area
to be swept harbors an individual posing a danger to
those on the arrest scene.’’13 (Citation omitted; internal
quotation marks omitted). State v. Spencer, supra, 268
Conn. 588.
   ‘‘Although the United States Supreme Court never
has ruled on the constitutionality of a protective sweep
of a home, incident to an arrest occurring just outside
that home, the federal courts that have addressed the
issue uniformly have held that the reasoning of Buie
applies to that situation.’’ Id., 589.
   In Spencer, our Supreme Court recognized ‘‘that Buie
was grounded in the principle that arresting officers
have an immediate interest in taking steps to assure
themselves that the house in which a suspect is being,
or has just been, arrested is not harboring other persons
who are dangerous and who could unexpectedly launch
an attack. . . . This important safety interest is not
diminished simply because the arrest has occurred just
outside of the home.’’ (Citation omitted; internal quota-
tion marks omitted.) Id., 590; see also United States
v. Colbert, 76 F.3d 773, 776 (6th Cir. 1996) (‘‘in some
circumstances, an arrest taking place just outside a
home may pose an equally serious threat to the
arresting officers’’).14
   Within the first tier of protective sweeps, arresting
officers can ‘‘as a precautionary matter and without
probable cause or reasonable suspicion, look in closets
and other spaces immediately adjoining the place of
arrest from which an attack could be immediately
launched.’’ Maryland v. Buie, supra, 494 U.S. 334. In
the present case, the defendant was arrested outside
of his home, near the fence line bordering his property.
Therefore, the defendant’s home cannot be character-
ized as a space ‘‘ ‘immediately adjoining’ ’’ the place of
the arrest. See State v. Spencer, supra, 268 Conn. 591.
We therefore must determine whether the search in the
present case was justifiable as a second tier protec-
tive sweep.
   The second tier of protective sweeps under Buie
encompasses searches of areas beyond those spaces
immediately adjoining the place of arrest. To satisfy
the fourth amendment, a second tier protective sweep
must be supported by ‘‘articulable facts which, taken
together with the rational inferences from those facts,
would warrant a reasonably prudent officer in believing
that the area to be swept harbors an individual posing
a danger to those on the arrest scene.’’ Maryland v.
Buie, supra, 494 U.S. 334.15 In this case, because the
defendant was in custody, the focus of our inquiry is
‘‘whether the arresting officers reasonably believed that
someone else inside the [home] might pose a danger to
them. . . . In other words, we examine whether there
were specific and articulable facts showing that another
individual, who posed a danger to the officers or others,
was inside the apartment at the time of the arrest. . . .
Lack of information [concerning the presence of a third
party] cannot provide an articulable basis upon which
to justify a protective sweep.’’ (Citations omitted;
emphasis altered; internal quotation marks omitted.)
State v. Spencer, supra, 268 Conn. 593–94.
   In the present case, the following facts are sufficiently
specific and articulable to support a reasonable belief
that the defendant’s home harbored a third party posing
a danger to those on the arrest scene. First, the police
reported that they saw movement within the defen-
dant’s home.16 Second, the police reported that there
were multiple cars on the defendant’s property. Third,
it was reported that a car in the driveway was started,
and the defendant denied that he was the person who
started it. There had been a report of a serious assault
of two women that was alleged to have occurred within
the prior twenty-four to thirty-six hours at the defen-
dant’s home. One of the women was reportedly being
treated for serious injuries and alleged that she was hit
with a pistol, indicating the presence of a handgun
inside the home that might be used by another individ-
ual within the home, thereby posing a danger to police
officers and others. In addition, the woman had
reported that the defendant had guns in the house and
that he had people who watched his house.17 The defen-
dant’s behavior was erratic, agitated, and at times
bizarre. On the basis of the defendant’s behavior on the
scene, the court concluded that the police were within
their right to discredit the defendant’s statements that
he possessed no weapons and that no one else was
inside the house.
  These facts are sufficiently specific and articulable
to support a reasonable belief that a third party was
inside of the home and, on the basis of the information
that had been provided to the police regarding the pres-
ence of firearms at the home, that the third party posed
a danger to those on the arrest scene. Accordingly, we
conclude, on the basis of the totality of all the facts
and the reasonable inferences drawn therefrom, that
the warrantless search of the defendant’s home was a
justifiable protective sweep under Buie.
                            B
   The defendant concedes that his next two claims
with respect to his motion to suppress are unpreserved
and requests review pursuant to State v. Golding, 213
Conn. 233, 239–40, 567 A.2d 823 (1989), as modified by
In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015).
Generally, this court is not required to consider a claim
‘‘unless it was distinctly raised at the trial or arose
subsequent to the trial.’’ Practice Book § 60-5. It is well
established, however, that an unpreserved claim is
reviewable under Golding when ‘‘(1) the record is ade-
quate to review the alleged claim of error; (2) the claim
is of constitutional magnitude alleging the violation of
a fundamental right; (3) the alleged constitutional viola-
tion . . . exists and . . . deprived the defendant of a
fair trial; and (4) if subject to harmless error analysis,
the state has failed to demonstrate harmlessness of the
alleged constitutional violation beyond a reasonable
doubt.’’ (Footnote omitted.) State v. Golding, supra,
239–40. ‘‘The appellate tribunal is free to respond to
the defendant’s claim by focusing on whichever Golding
prong is most relevant. . . . [T]he inability to meet any
one prong requires a determination that the defendant’s
claim must fail.’’ (Citation omitted; internal quotation
marks omitted.) State v. Esquilin, 179 Conn. App. 461,
475, 179 A.3d 238 (2018).
                            1
  The defendant claims that the police ‘‘laid siege to
his home, roused and summoned him with coercive
force, and constructively seized him’’ under the fourth
amendment to the United States constitution. He also
argues that ‘‘[t]his court should adopt a rule against
constructive entry’’ under our state constitution
‘‘regardless of [our analysis under] the fourth amend-
ment.’’ The state maintains, inter alia, that the record
is inadequate for review of the defendant’s unpreserved
claim and, therefore, the claim fails to satisfy the first
prong of Golding. We agree with the state.
   In United States v. Allen, 813 F.3d 76 (2d Cir. 2016),
the United States Court of Appeals for the Second Cir-
cuit explained the constructive entry doctrine: ‘‘Under
[the constructive entry] doctrine, when officers engage
in actions to coerce the occupant outside of the home,
they ‘[accomplish] the same thing’ and achieve the same
effect as an actual entry, and therefore trigger [the]
protections [of Payton v. New York, 445 U.S. 573, 100
S. Ct. 1371, 63 L. Ed. 2d 639 (1980)].’’18 United States
v. Allen, supra, 81. The court declined to apply the
constructive entry doctrine, but noted that courts
applying the doctrine ‘‘determine whether a non-
exhaustive list of factors, such as the events immedi-
ately preceding or accompanying the order, the number
and location of officers, the nature and content of the
words used to transmit the command, and whether
police guns are holstered or brandished, constitute cir-
cumstances sufficient to trigger Payton . . . .’’ Id., 88.
In reviewing a claim of constructive entry, a court must
determine whether ‘‘[t]he police show of force and
authority was such that a reasonable person would have
believed he was not free to leave.’’ (Internal quotation
marks omitted.) United States v. Morgan, 743 F.2d 1158,
1164 (6th Cir. 1984), cert. denied, 471 U.S. 1061, 105 S.
Ct. 2126, 85 L. Ed. 2d 490 (1985).19
   In the present case, the court found that ‘‘[a]fter 5:30
p.m. . . . the police attempted to reach the defendant
over the telephone. The police then used sirens and
other loud noises to see if anyone inside the house
would respond. [The defendant] then exited his house.’’
The court further found that the defendant was seized
by officers at approximately 6:30 p.m., when he was
placed under arrest for breach of the peace, threatening,
and interfering with the police. As we previously have
noted, the defendant did not argue before the trial court
that the police constructively entered the defendant’s
home. The trial court, therefore, did not make any addi-
tional factual findings with respect to the conduct of
the police when they first attempted to make contact
with the defendant and whether the police show of
force and authority was such that a reasonable person
would have believed he was not free to leave. It is
well established, however, that ‘‘when reviewing the
constitutionality of an alleged seizure, we must parse
the entire record, and not only the trial court’s express
findings.’’ State v. Edmonds, 323 Conn. 34, 64, 145 A.3d
861 (2016).
  ‘‘Our Supreme Court has clarified that [a] record is
not inadequate for Golding purposes because the trial
court has not reached a conclusion of law if the record
contains the factual predicates for making such a deter-
mination. . . . Nevertheless, [i]f the facts revealed by
the record are insufficient, unclear or ambiguous as to
whether a constitutional violation has occurred, we will
not attempt to supplement or reconstruct the record,
or to make factual determinations, in order to decide
the defendant’s claim.’’ (Citation omitted; internal quo-
tation marks omitted.) State v. Morales, 164 Conn. App.
143, 167, 136 A.3d 278, cert. denied, 321 Conn. 916, 136
A.3d 1275 (2016).
   In the present case, the record is insufficient to deter-
mine whether a constitutional violation has occurred.
First, the record is unclear as to whether the police
ordered the defendant to exit his home when they first
attempted to make contact with him.20 At the suppres-
sion hearing, the defendant and Sergeant Burgos
offered conflicting testimony. The defendant testified
that he ‘‘heard over the loudspeaker, Robert Cane, come
out of your house.’’ Sergeant Burgos, however, testified
that, before the defendant first exited the home, one
of the officers used audible sirens to make noise seeking
to alert anyone within the home. Sergeant Burgos did
not testify that a loudspeaker was used.
  Second, the record is unclear as to how many police
officers surrounded the defendant’s home at the time
that the constructive entry is alleged to have occurred.21
Although several officers testified that they had been
present at 830 Slater Road, there had been no testimony
as to how many total officers were present and whether
those officers were in a location such that they would
have been visible to the defendant before he exited
his home.
   In summary, the record is unclear with respect to
the factual predicates necessary to establish the defen-
dant’s claim on appeal. See State v. Morales, supra, 164
Conn. App. 167 (‘‘[i]f the facts revealed by the record
are . . . unclear . . . as to whether a constitutional
violation has occurred, we will not attempt to supple-
ment or reconstruct the record, or to make factual
determinations, in order to decide the defendant’s
claim’’ [internal quotation marks omitted]). In addition,
the state was not put on notice of this claim and, accord-
ingly, was not given an opportunity to put on evidence
regarding this claim.22 See State v. Chemlen, 165 Conn.
App. 791, 814–15, 140 A.3d 347 (holding record inade-
quate for review under first prong of Golding because
state not put on notice of claim made on appeal and,
thus, not given opportunity to put on evidence regarding
claim, and because record did not contain adequate
facts and state prejudiced by lack of notice), cert.
denied, 322 Conn. 908, 140 A.3d 977 (2016). Because
there is an insufficient record in the present case, there
is no way to know whether a violation of constitutional
magnitude in fact has occurred. See State v. Brunetti,
279 Conn. 39, 55, 901 A.2d 1 (2006). The defendant’s
claim thus fails under the first prong of Golding.23
                            2
  The defendant next claims that the police lacked
probable cause to search his vehicle. Specifically, he
argues that ‘‘no officer saw the defendant open [the
vehicle],’’ and ‘‘[t]he idea that the defendant could
remotely place a pistol in the trunk of the car is not
remotely realistic.’’ We conclude that the defendant’s
claim fails to satisfy the third prong of Golding.
   ‘‘Certain well established legal principles guide our
analysis of this issue. Both the fourth amendment to
the United States constitution and article first, § 7, of
the state constitution require a showing of probable
cause prior to the issuance of a search warrant. Proba-
ble cause to search exists if . . . (1) there is probable
cause to believe that the particular items sought to be
seized are connected with criminal activity or will assist
in a particular apprehension or conviction . . . and (2)
there is probable cause to believe that the items sought
to be seized will be found in the place to be searched.
. . . Although [p]roof of probable cause requires less
than proof by a preponderance of the evidence . . .
[f]indings of probable cause do not lend themselves to
any uniform formula because probable cause is a fluid
concept—turning on the assessment of probabilities in
particular factual contexts—not readily, or even use-
fully, reduced to a neat set of legal rules. . . . Conse-
quently, [i]n determining the existence of probable
cause to search, the issuing magistrate assesses all of
the information set forth in the warrant affidavit and
should make a practical, nontechnical decision whether
. . . there is a fair probability that contraband or evi-
dence of a crime will be found in a particular place.
. . . Probable cause, broadly defined, [comprises] such
facts as would reasonably persuade an impartial and
reasonable mind not merely to suspect or conjecture,
but to believe that criminal activity has occurred. . . .
In other words, because [t]he probable cause determi-
nation is, simply, an analysis of probabilities . . .
[p]robable cause requires only a probability or substan-
tial chance of criminal activity, not an actual showing
of such activity. By hypothesis, therefore, innocent
behavior frequently will provide the basis for a showing
of probable cause; to require otherwise would be to sub
silentio impose a drastically more rigorous definition
of probable cause than the security of our citizens’ . . .
demands. . . . In making a determination of probable
cause the relevant inquiry is not whether particular
conduct is innocent or guilty, but the degree of suspi-
cion that attaches to particular types of noncriminal
acts. . . .
  ‘‘Furthermore, because of our constitutional prefer-
ence for a judicial determination of probable cause, and
mindful of the fact that [r]easonable minds may disagree
as to whether a particular [set of facts] establishes
probable cause . . . we evaluate the information con-
tained in the affidavit in the light most favorable to
upholding the issuing judge’s probable cause finding.
. . . We therefore review the issuance of a warrant
with deference to the reasonable inferences that the
issuing judge could have and did draw . . . and we
will uphold the validity of [the] warrant . . . [if] the
affidavit at issue presented a substantial factual basis
for the magistrate’s conclusion that probable cause
existed. . . . Finally, [i]n determining whether the war-
rant was based [on] probable cause, we may consider
only the information that was actually before the issuing
judge at the time he or she signed the warrant, and the
reasonable inferences to be drawn therefrom.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Shields, 308 Conn. 678, 689–91, 69 A.3d 293 (2013),
cert. denied, 571 U.S. 1176, 134 S. Ct. 1040, 188 L. Ed.
2d 123 (2014).
   We conclude that the information contained in the
affidavit supported the issuing judge’s determination
that probable cause existed to search the defendant’s
vehicle. The defendant takes issue only with the second
prong of the probable cause requirement, namely,
‘‘[whether] there is probable cause to believe that the
items sought to be seized will be found in the place
to be searched.’’ (Internal quotation marks omitted.)
Id., 689.
   As we previously have noted, in the affidavit submit-
ted in support of the application for the second search
warrant, the affiants averred: ‘‘[N]o handgun, yellow
shirt, steel toe boots were located as described by the
victim, however, during the incident prior to [the defen-
dant] being arrested he was observed to walk back and
forth to a black Cadillac, bearing registration 137XHF.
Responding officers heard the alarm that is commonly
sounded when the vehicle is locked or unlocked with
a remote as [the defendant] walked to the vehicle. DMV
records show that the said vehicle is registered to the
defendant. . . . [The] affiants believe that [the defen-
dant] could have brought evidence to the vehicle from
the crime scene within the home prior to surrendering
to the police as the handgun, dog collar, yellow shirt,
[and] steel toe boots were not located within the res-
idence.’’
   On appeal, the defendant, citing to the trial transcript,
argues: ‘‘Critically, no officer saw the defendant open
the Cadillac or any of its hatches.’’ As we previously
have stated, however, ‘‘[i]n determining whether the
warrant was based [on] probable cause, we may con-
sider only the information that was actually before the
issuing judge at the time he or she signed the warrant,
and the reasonable inferences to be drawn therefrom.’’
(Emphasis added; internal quotation marks omitted.)
State v. Shields, supra, 308 Conn. 691; see also State v.
Holley, 324 Conn. 344, 353, 152 A.3d 532 (2016) (‘‘[i]n
evaluating whether the warrant was predicated on prob-
able cause, a reviewing court may consider only the
information set forth in the four corners of the affidavit
that was presented to the issuing judge and the reason-
able inferences to be drawn therefrom’’). Accordingly,
any trial testimony, or lack thereof, with respect to the
officers’ observations on October 7, 2013, is not to be
considered with respect to whether the search of the
defendant’s vehicle, executed pursuant to a warrant,
was supported by probable cause.
   In their application for a search warrant, the affiants
averred that they observed the defendant walk back
and forth to the vehicle in question and that they heard
the sound of the vehicle being locked or unlocked as
the defendant walked to that vehicle. From this informa-
tion, the issuing judge reasonably could have inferred
that the defendant had access to the vehicle either at
the time that they observed his movements or prior to
the officers’ arrival. The issuing judge, therefore, further
reasonably could have inferred that the defendant may
have moved the evidence that the police sought from
inside his home, where those items were last seen,24 to
the vehicle in question.
   We conclude that the information set forth in the
affidavit supported the issuing judge’s determination
that probable cause existed to search the defendant’s
vehicle and, therefore, the search of the defendant’s
vehicle that resulted in the seizure of a firearm and
ammunition satisfies federal and state constitutional
standards. Accordingly, because the defendant has not
shown the existence of a constitutional violation that
deprived him of a fair trial, his claim fails under the
third prong of Golding.
                             II
   The defendant next claims that the trial court abused
its discretion when it granted the state’s motion to join
the two informations for trial. Specifically, he argues
that joinder prevented him from testifying. The defen-
dant concedes that he affirmatively waived any objec-
tion to the joinder and, therefore, requests that we
review his claim under the plain error doctrine. See
Practice Book § 60-5. We conclude that the defendant
cannot prevail under the plain error doctrine.
  The following additional procedural history is rele-
vant to this claim. At the hearing on the state’s motion
for joinder, the defendant, personally and through coun-
sel, expressly stated that he had no objection to join-
der.25 The court thereafter granted the state’s motion.
  At trial, after the close of the state’s case, the court
canvassed the defendant as to whether he would testify
on his own behalf. The defendant elected not to testify.
During the canvass, the defendant stated that, although
he ‘‘personally . . . would like to [testify],’’ when ‘‘all
the pros and cons were laid out and what we’ve wit-
nessed so far in the trial,’’ he agreed with defense coun-
sel that it was not in his best interest to testify.26 The
defendant did not thereafter move to sever the infor-
mations.27
   We begin by setting forth the legal principles that
guide our analysis of this claim. ‘‘An appellate court
addressing a claim of plain error first must determine
if the error is indeed plain in the sense that it is patent
[or] readily [discernible] on the face of a factually ade-
quate record, [and] also . . . obvious in the sense of
not debatable. . . . This determination clearly requires
a review of the plain error claim presented in light of
the record. Although a complete record and an obvious
error are prerequisites for plain error review, they are
not, of themselves, sufficient for its application.’’ (Inter-
nal quotation marks omitted.) State v. McClain, 324
Conn. 802, 812, 155 A.3d 209 (2017).
   ‘‘[T]he plain error doctrine is reserved for truly
extraordinary situations [in which] the existence of the
error is so obvious that it affects the fairness and integ-
rity of and public confidence in the judicial proceedings.
. . . [I]n addition to examining the patent nature of the
error, the reviewing court must examine that error for
the grievousness of its consequences in order to deter-
mine whether reversal under the plain error doctrine
is appropriate. A party cannot prevail under plain error
unless it has demonstrated that the failure to grant relief
will result in manifest injustice.’’ (Citation omitted;
internal quotation marks omitted.) Id.
   An appellant ‘‘cannot prevail . . . unless he demon-
strates that the claimed error is both so clear and so
harmful that a failure to reverse the judgment would
result in manifest injustice.’’ (Emphasis in original;
internal quotation marks omitted.) Id.; see also State v.
Coward, 292 Conn. 296, 307, 972 A.2d 691 (2009). ‘‘It is
axiomatic that, [t]he plain error doctrine . . . is not
. . . a rule of reviewability. It is a rule of reversibility.
That is, it is a doctrine that this court invokes in order
to rectify a trial court ruling that, although either not
properly preserved or never raised at all in the trial
court, nonetheless requires reversal of the trial court’s
judgment . . . for reasons of policy. . . . Put another
way, plain error review is reserved for only the most
egregious errors. When an error of such a magnitude
exists, it necessitates reversal.’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. McClain, supra,
324 Conn. 813–14.
   The defendant argues that although he affirmatively
waived any objection to the joinder, his claim is never-
theless reviewable under the plain error doctrine
because of our Supreme Court’s holding in State v.
McClain, supra, 324 Conn. 812. In McClain, our
Supreme Court held that a Kitchens waiver28 does not
preclude plain error review. Id.; see also State v. Juan
V., 191 Conn. App. 553, 571–75,         A.3d      (2019)
(reviewing claim for plain error that defendant had
waived pursuant to Kitchens).
  In response, the state argues that ‘‘[t]he defendant’s
reliance on McClain is misplaced because in McClain,
our Supreme Court concluded that a ‘‘ ‘Kitchens
waiver,’ ’’ which refers to an implied waiver based on
counsel’s having had an opportunity to review proposed
jury instructions, does not preclude plain error review
. . . . Here, however, counsel and the defendant
explicitly stated that they had no objection to joinder.
As in [State v. Cancel, 149 Conn. App. 86, 102, 87 A.3d
618, cert. denied, 311 Conn. 954, 97 A.3d 985 (2014)],
these statements constitute an explicit waiver of any
claim challenging joinder and plain error review is not
appropriate.’’ (Citation omitted.) In Cancel, this court
rejected a claim that it was plain error for the trial court
to grant the state’s motion for joinder, reasoning that
the defendant had waived any claim regarding the join-
der. This court concluded: ‘‘Because . . . the defen-
dant waived any claim regarding the joinder of the cases
for trial, there is no error to correct. . . . [A] valid
waiver . . . thwarts plain error review of a claim.’’
(Citation omitted; internal quotation marks omitted.)
Id., 102–103.
   Even if we were to read our Supreme Court’s holding
in McClain broadly to extend its application to the
circumstances of the present case, and thus assume
that the defendant’s waiver would not preclude him
from prevailing under the plain error doctrine, we con-
clude that the defendant cannot demonstrate that the
claimed error was ‘‘so clear and so harmful that a failure
to reverse the judgment would result in manifest injus-
tice.’’ (Emphasis omitted; internal quotation marks
omitted.) State v. McClain, supra, 324 Conn. 812.
   On appeal, the defendant argues that joinder pre-
vented him from testifying.29 Specifically, he argues that
he had testimony to provide concerning the firearms
charges in the second information but that he had
‘‘ample reason not to testify with respect to the assault
and kidnapping counts’’ in the first information and,
therefore, joinder ‘‘caused substantial prejudice . . . .’’
We are not persuaded.
  The defendant relies on State v. Perez, 322 Conn. 118,
139 A.3d 654 (2016), in support of his argument. In
Perez, our Supreme Court addressed the standard that
applies ‘‘when a criminal defendant contends that sever-
ance of the charges is necessary because he or she
wishes to testify as to some charges but not as to oth-
ers.’’30 It held that ‘‘no need for a severance exists until
the defendant makes a convincing showing that he has
both important testimony to give concerning one count
and [a] strong need to refrain from testifying on the
other. In making such a showing, it is essential that the
defendant present enough information—regarding the
nature of the testimony he wishes to give on one count
and his reasons for not wishing to testify on the other—
to satisfy the court that the claim of prejudice is genuine
and to enable it intelligently to weigh the considerations
of economy and expedition in judicial administration
against the defendant’s interest in having a free choice
with respect to testifying.’’ (Internal quotation marks
omitted.) Id., 135–36.
   In the present case, however, the defendant did not
move to sever the informations. He did not, at any point,
indicate that he wanted to testify concerning some of
the counts against him but not others, even when the
court canvassed him regarding his decision not to tes-
tify. The claimed error, therefore, was not ‘‘so clear and
so harmful that a failure to reverse the judgment would
result in manifest injustice.’’ (Emphasis omitted; inter-
nal quotation marks omitted.) State v. McClain, supra,
324 Conn. 812.31 Accordingly, joinder did not constitute
plain error.
                            III
   Last, the defendant raises an unpreserved claim of
judicial bias. Specifically, he argues: ‘‘In this case, the
trial court adjudicated the accusers ‘victims’ in its
November 3, 2016 memorandum of decision on suppres-
sion—four days before evidence commenced and two
weeks before the defendant was acquitted of the allega-
tions in which the trial court named the accusers ‘vic-
tims.’ This combined with the trial court’s sentencing
comments, in which it excoriated the defendant for
acts far beyond the scope of his convictions including
acquitted conduct, constitute[d] actual and apparent
bias at sentencing.’’ (Emphasis omitted.) We are not per-
suaded.
  The following additional procedural history is rele-
vant to this claim. In its memorandum of decision on
the defendant’s motion to suppress evidence, the court
referred to D and P as ‘‘victims.’’ Specifically, in its
memorandum of decision, the court found that ‘‘[f]rom
the early moments of the recorded conversation, [the
defendant] demeaned and blamed the two women vic-
tims.’’ In addition, in its determination with respect to
the protective sweep, the court found, in relevant part,
that ‘‘[b]ased upon all of the articulable facts and
rational inferences known to the New Britain police at
the time of the defendant’s apprehension, a reasonably
prudent officer would conclude the following: a serious
assault of two women had occurred within the prior
twenty-four to thirty-six hours at 830 Slater Road. One
victim was being treated for serious injuries at the hos-
pital. That victim told her son that she was tied up,
beaten, hit with a pistol and physically degraded.’’
  The defendant did not, at any point in time, move for
judicial disqualification or for a mistrial before the trial
court. At the conclusion of the trial, the defendant was
acquitted of the kidnapping and assault charges in
which D and P were alleged to have been victims.
   At the defendant’s sentencing, the court summarized
the events leading up to the discovery of the firearms,
ammunition, and marijuana. It noted in relevant part:
‘‘The defendant’s interactions with the New Britain
police on the date in question showed a highly agitated
man, unwilling to interact with the police in any way
but the way he wanted. The original allegations of kid-
napping, assault and weapons were such a serious
nature to the police, that’s all they had, and they were
trying to investigate it, but at the time that you inter-
acted with them, Mr. Cane, you escalated the situation,
and it became extremely volatile and all of this was
because of your actions. You were manipulative with
the police on that day and you were invasive in your
communications. I believe that you were still high, likely
on the Oxycodone, given your addiction to those pre-
scription medications.’’32 The court also noted that the
defendant’s mental health evaluations indicated that he
‘‘can be extremely manipulative and . . . highly criti-
cal of authority . . . .’’ Last, the court stated that ‘‘[t]his
entire case stems from [the defendant’s] poor choices.
His choice to escalate his prescription medication
addiction instead of seeking help, his choice to grow
marijuana and keep it in his house, his choice to keep
a nine millimeter handgun and enough ammunition for
who knows what, his choice to go out and invite two
unknown women into his home and engage in a drug-
fueled week of debauchery. . . . You have no one to
blame but yourself for the position that you find yourself
in today.’’
   Immediately before imposing the defendant’s sen-
tence, the court stated: ‘‘The sentence today is simply
punishment. You are a grown man who has had numer-
ous contacts with the criminal justice system. Yes, you
finished probation, but you clearly learned nothing from
your experience and when you get into trouble, you do
it big. You are violent, you are dangerous and you cannot
make good decisions or learn from your actions. Society
needs to be protected from you, and this sentence will
hopefully make sure that you do not have a next big
crime.’’
   On appeal, the defendant claims that the court’s refer-
ence to D and P as victims in its memorandum of deci-
sion on his motion to suppress, in addition to its state-
ments at the sentencing hearing, demonstrate judicial
bias. The defendant concedes that he failed to preserve
this claim and now requests review pursuant to the
plain error doctrine; Practice Book § 60-5; or under
State v. Golding, supra, 213 Conn. 239–40.33
  ‘‘Accusations of judicial bias or misconduct implicate
the basic concepts of a fair trial. . . . It is a well settled
general rule [however] that courts will not review a
claim of judicial bias on appeal unless that claim was
properly presented to the trial court via a motion for
disqualification or a motion for mistrial. . . . Neverthe-
less, our Supreme Court has recognized that a claim of
judicial bias strikes at the very core of judicial integrity
and tends to undermine public confidence in the estab-
lished judiciary. . . . No more elementary statement
concerning the judiciary can be made than that the
conduct of the trial judge must be characterized by the
highest degree of impartiality. If [the judge] departs
from this standard, he [or she] casts serious reflection
upon the system of which [the judge] is a part. . . .
   ‘‘In reviewing a claim of judicial bias, this court
employs a plain error standard of review. . . . The
standard to be employed is an objective one, not the
judge’s subjective view as to whether he or she can be
fair and impartial in hearing the case. . . . Any conduct
that would lead a reasonable [person] knowing all the
circumstances to the conclusion that the judge’s impar-
tiality might reasonably be questioned is a basis for the
judge’s disqualification.’’ (Citations omitted; internal
quotation marks omitted.) State v. Carlos C., 165 Conn.
App. 195, 206–207, 138 A.3d 1090, cert. denied, 322 Conn.
906, 140 A.3d 977 (2016).
   In the present case, the defendant argues that the
court displayed judicial bias34 because it first ‘‘found the
defendant guilty [of the kidnapping and assault charges]
prior to any evidence’’ by referring to D and P as victims
in its memorandum of decision,35 and subsequently con-
sidered the kidnapping and assault charges in sentenc-
ing the defendant. (Emphasis omitted.) The defendant
argues that, because he was acquitted of the kidnapping
and assault charges, the court was required to find that
the acquitted conduct had been proven by a preponder-
ance of the evidence, pursuant to United States v. Watts,
519 U.S. 148, 156, 117 S. Ct. 633, 136 L. Ed. 2d 554
(1997),36 in order to be considered at the defendant’s
sentencing. Specifically, he contends that ‘‘the Watts
court considered whether a sentencing court could con-
sider acquitted conduct when sentencing for counts of
[a] conviction (in a multicount indictment). . . . [T]he
court held that a district court could consider the acquit-
ted conduct at sentencing if it found it proven by a
preponderance of the evidence.’’ (Citation omitted;
emphasis omitted.) The defendant further argues that
the court in the present case ‘‘was unable to impartially
adjudicate this sentencing fact’’ because it previously
had referred to D and P as victims in its memorandum
of decision on his motion to suppress.37
  The record, however, does not support the defen-
dant’s contention that the court considered the kidnap-
ping and assault charges when it sentenced the defen-
dant. Although the court had mentioned the kidnapping
and assault charges when it summarized the events
leading to the discovery of the firearms, ammunition,
and marijuana, it had referred to the kidnapping and
assault charges as the ‘‘original allegations’’ and there-
after focused on the events that occurred on October
7, 2013. In addition, although the court referred to the
defendant as ‘‘violent,’’ it had done so in the context
of reviewing the defendant’s criminal history. As we
previously have stated, the defendant had prior convic-
tions of violent felony offenses, which were noted in
the defendant’s presentence investigation report. We
are not persuaded that the court’s comment referred
to the kidnapping and assault charges. The record,
therefore, does not provide a basis for the defendant’s
claim of judicial bias. Accordingly, because we con-
clude that the trial court did not display judicial bias,
there is no manifest injustice that warrants reversal of
the judgment pursuant to the plain error doctrine.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The jury also found the defendant guilty of one count of possession of
a controlled substance with intent to sell within 1500 feet of a school in
violation of General Statutes § 21a-278a (b). Prior to sentencing, however,
the trial court granted the defendant’s postverdict motion for a judgment
of acquittal as to that count. The jury acquitted the defendant of two counts
of kidnapping in the first degree with a firearm in violation of General
Statutes § 53a-92a (a), two counts of kidnapping in the first degree in viola-
tion of General Statutes § 53a-92 (a) (2) (A), two counts of kidnapping in
the first degree in violation of § 53a-92 (a) (2) (C), one count of assault in
the first degree in violation of General Statutes § 53a-59 (a) (1), one count
of assault in the first degree in violation of § 53a-59 (a) (3), one count of
assault in the second degree in violation of General Statutes § 53a-60 (a)
(2), and two counts of intimidation of a witness in violation of General
Statutes § 53a-151a (a) (2).
   2
     The neighbors had given the detectives permission to conduct their
surveillance from the porch.
   3
     The police had been attempting to contact Barbara Micucci, the defen-
dant’s former girlfriend. At approximately 5 p.m., when Micucci learned that
the police wanted to speak to her, she called the defendant and said some-
thing to the effect of ‘‘what the ‘f’ is the New Britain police looking for me
for or wanting to talk to me . . . .’’ The defendant told her that he had no
idea and that he had been sleeping all day. Micucci then contacted the New
Britain Police Department and provided the defendant’s phone number.
   4
     At trial, no evidence had been presented with respect to what time
Sergeant Powers first spoke with the defendant. On appeal, the parties do
not dispute that the defendant’s phone conversation with Sergeant Powers
occurred after the defendant first exited his home. See part I B 1 of this
opinion.
   5
     The defendant was arrested on charges unrelated to this appeal. Specifi-
cally, he was arrested on charges of breach of the peace, threatening, and
interfering with the police that were based on his actions toward the police
during this encounter. See part I of this opinion. The state entered a nolle
prosequi as to each of those charges.
   6
     The state filed the motion for joinder on the ground that the evidence
in the two cases was cross admissible.
   7
     ‘‘The right of the people to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be violated,
and no warrants shall issue, but upon probable cause, supported by oath
or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.’’ U.S. Const., amend. IV.
   8
     Article first, § 7, of the Connecticut constitution provides: ‘‘The people
shall be secure in their persons, houses, papers and possessions from unrea-
sonable searches or seizures; and no warrant to search any place, or to
seize any person or things, shall issue without describing them as nearly
as may be, nor without probable cause supported by oath or affirmation.’’
   9
     These items had been evidence relevant to the kidnapping and assault
allegations.
   10
      Artruc, a detective with the New Britain Police Department, acknowl-
edged that the affidavit in support of the search warrant application men-
tioned him observing marijuana during the protective sweep. Detective
Artruc testified, at both the suppression hearing and at trial, that he had
no recollection of being involved in the protective sweep. At trial, he
explained: ‘‘It is entirely possible that I was there on the [seventh of October],
but I don’t have a personal recollection of my involvement on the seventh.’’
   11
      The defendant does not challenge any of these factual findings.
   12
      The court went on to conclude that even if the protective sweep were not
lawful, the evidence was nonetheless admissible pursuant to the inevitable
discovery doctrine. It stated: ‘‘The credible evidence established that the
search warrant for the home had . . . begun at approximately 5:50 p.m. by
[Detective Raymond Grzegorzek], once [the complainant’s] statement was
completed. At that point, the police had a reasonable belief that a crime
had been committed and [that] evidence of it could be found within the
premises. . . . [T]he information supporting probable cause had been the
result of the information gathered in the hours prior to the defendant’s
arrest on the misdemeanor charges.’’ (Citations omitted.)
   13
      In State v. Kendrick, supra, 314 Conn. 212, our Supreme Court noted that
a protective sweep need not be conducted incident to an arrest: ‘‘Although
originally a protective sweep was defined as one made incident to a lawful
arrest . . . the scope has since been broadened so that the current rule is
that a law enforcement officer present in a home under lawful process
. . . may conduct a protective sweep when the officer possesses articulable
facts which, taken together with the rational inferences from those facts,
would warrant a reasonably prudent officer in believing that the area to be
swept harbors an individual posing a danger to those on the . . . scene.’’
(Citation omitted; emphasis altered; internal quotation marks omitted.) Id.,
229–30. Because the protective sweep in the present case was conducted
incident to an arrest, our analysis continues to be informed by the second
tier of protective sweeps as set forth in Spencer and Buie.
   14
      In State v. Spencer, supra, 268 Conn. 590, our Supreme Court cited to
United States v. Henry, 48 F.3d 1282 (D.C. Cir. 1995), in which the United
States Court of Appeals for the District of Columbia Circuit explained:
‘‘Although Buie concerned an arrest made in the home, the principles enunci-
ated by the [United States] Supreme Court are fully applicable where, as
here, the arrest takes place just outside the residence. . . . That the police
arrested the defendant outside rather than inside his dwelling is relevant
to the question of whether they could reasonably fear an attack by someone
within it. The officers’ exact location, however, does not change the nature
of the appropriate inquiry: Did articulable facts exist that would lead a
reasonably prudent officer to believe a sweep was required to protect the
safety of those on the arrest scene?’’ (Citations omitted.) Id., 1284.
   15
      The defendant argues that for a protective sweep of a home incident
to an arrest that has occurred just outside of that home, we should apply
the test used by the United States Court of Appeals for the Second Circuit
in United States v. Oguns, 921 F.2d 442, 446 (2d Cir. 1990), because that
test was more recently applied by a court in the District of Connecticut, in
United States v. Butler, Docket No. 3:16 CR 123 (AWT), 2017 WL 4150466,
*4 (D. Conn. September 19, 2017).
   Under Oguns, a protective sweep inside of a home incident to an arrest
outside of that home is permissible ‘‘if the arresting officers had (1) a
reasonable belief that third persons [were] inside, and (2) a reasonable
belief that the third persons [were] aware of the arrest outside the premises
so that they might destroy evidence, escape or jeopardize the safety of the
officers or the public.’’ (Internal quotation marks omitted.) United States
v. Oguns, supra, 921 F.2d 446. The defendant does not apply this test to the
facts of the present case or explain how applying this test would warrant
a different result. See id. (‘‘[a]lthough we articulated this standard before
Buie, we think it may be read consistently with the Supreme Court’s recent
holding concerning security sweeps’’).
   In Spencer, our Supreme Court referenced the decision in Oguns. See
State v. Spencer, supra, 268 Conn. 589, 597. It nonetheless applied the test
set forth by the United States Supreme Court in Buie to a protective sweep
of a home incident to an arrest occurring just outside that home. Accordingly,
abiding by our Supreme Court’s precedent in Spencer, we apply the test set
forth in Buie.
   16
      Specifically, at the suppression hearing, Sergeant Burgos testified that
the police ‘‘were getting information [that] there was movement at the front
of the house and at the rear of the house at the same time.’’ Sergeant Burgos
explained that it was dark outside at that time and the lights were on inside
the defendant’s home, and he could therefore see silhouettes and movement
through the windows.
   17
      The police also had information that the defendant was involved in a
motorcycle gang.
   18
      In Payton v. New York, supra, 445 U.S. 576, the United States Supreme
Court held that the fourth amendment to the United States constitution
‘‘prohibits the police from making a warrantless and nonconsensual entry
into a suspect’s home in order to make a routine felony arrest.’’
   19
      The defendant relies on Morgan in support of his argument of construc-
tive entry. In Morgan, ‘‘[n]ine police officers and several patrol cars
approached and surrounded the Morgan residence in the dark. The officer
in charge strategically positioned his car in the driveway in front of the
Morgan home blocking any movement of [the defendant’s] car. The police
then called for [the defendant] to come out of the house.’’ United States v.
Morgan, supra, 743 F.2d 1164. The court also noted that the police ‘‘flooded
the house with spotlights and summoned [the defendant] from his mother’s
home with the blaring call of a bullhorn.’’ Id., 1161. The United States Court
of Appeals for the Sixth Circuit determined that ‘‘[t]hese circumstances
surely amount to a show of official authority such that a reasonable person
would have believed he was not free to leave.’’ (Internal quotation marks
omitted.) Id., 1164. It therefore concluded that ‘‘the record provides ample
proof that, as a practical matter, [the defendant] was under arrest . . . as
soon as the police surrounded the Morgan home, and therefore, the arrest
violated Payton because no warrant had been secured.’’ (Citation omitted;
internal quotation marks omitted.) Id.
   20
      The essence of the defendant’s constructive entry claim is that the
coercive conduct of the police forced him to exit his home. As we previously
have stated, the defendant exited then reentered his home several times.
At oral argument before this court, the defendant clarified that his claim is
that the police constructively seized him when he first exited his home, after
the police surrounded his home and used their sirens to get his attention.
The record shows that the police placed only one phone call, which the
defendant did not answer, before he first exited his home. Therefore, the
defendant’s argument that the multiple phone calls by the police, including
his phone conversation with Sergeant Powers, which occurred after the
defendant first exited his home, are irrelevant to our analysis of his claim.
See footnote 4 of this opinion.
   The defendant also argues that this was a ‘‘quintessential seizure’’ because
the police blocked off the street in front of the defendant’s home. We are
not persuaded. Although there had been testimony that the police blocked
off the defendant’s street, there was no evidence presented that it had been
blocked off in front of the defendant’s home. There is no evidence in the
record that the defendant saw, or could have seen, that the police blocked
off the street. Therefore, we cannot conclude that this police conduct consti-
tuted a ‘‘show of force and authority . . . such that a reasonable person
would have believed he was not free to leave.’’ (Internal quotation marks
omitted.) United States v. Morgan, supra, 743 F.2d 1164; see also State v.
Edmonds, supra, 323 Conn. 52.
   21
      The defendant argues that ‘‘[t]he record clearly establishes that no fewer
than seven armed officers surrounded the defendant’s home . . . .’’ This
argument, however, is not supported by the record. In addition, although
Sergeant Burgos testified that there were at least three officers directly in
front of the defendant’s home, and that the officers were displaying their
firearms, Sergeant Burgos did not explain when these three officers were
in front of the defendant’s home.
   22
      For example, as the state points out in its brief, if it had been put on
notice of the defendant’s claim, it could have adduced evidence from which
the court could conclude that the defendant exited his home voluntarily
and not as a result of police coercion.
   23
      The defendant further requests that we review his claim as plain error
under Practice Book § 60-5. We previously have held that ‘‘[b]ecause the
record is inadequate for review under Golding, it is also inadequate for
consideration under the plain error doctrine.’’ (Internal quotation marks
omitted.) State v. Leon, 159 Conn. App. 526, 536 n.9, 123 A.3d 136, cert.
denied, 319 Conn. 949, 125 A.3d 529 (2015). The defendant’s claim also fails,
therefore, under the plain error doctrine.
   24
      The affiants averred that a handgun, yellow shirt, and steel toe boots
had been items of interest with respect to the kidnapping and assault allega-
tions, and that they had not been located inside the defendant’s home. The
affidavit contained information that D had been wearing a ‘‘construction
yellow colored t-shirt’’ during the alleged assault that occurred inside the
defendant’s home, during which the defendant had reportedly ‘‘pistol-
whipped’’ D and P and kicked D in the stomach with steel toe boots.
   25
      At the hearing on the state’s motion for joinder, the following colloquy
took place between the court and defense counsel:
   ‘‘The Court: . . . You had no objection to the motion for joinder, is that
correct, [defense counsel]?
   ‘‘[Defense Counsel]: Yes, Your Honor. . . .
   ‘‘The Court: All right. So, this is something, I take it, you’ve discussed
with your client before today, is that right, [defense counsel]?
   ‘‘[Defense Counsel]: Yes, Your Honor.
   ‘‘The Court: Okay. And your client has no objection to the joining of these
two informations?
   ‘‘[Defense Counsel]: No, Your Honor.’’
   The court then addressed the defendant directly, and the following collo-
quy occurred:
   ‘‘The Court: All right. Is that correct, sir, Mr. Cane, you have no objection?
   ‘‘[The Defendant]: Yes, Your Honor.’’
   26
      The court thought that the defendant was ‘‘hedging a little bit’’ and
reiterated that it was the defendant’s decision whether to testify. The defen-
dant responded that he thought it was his decision ‘‘not to testify’’ on the
basis of ‘‘the advice of everyone concerned and what we’ve seen so far
presented by the prosecution.’’ When asked whether this decision was based
on his own free will, the defendant stated: ‘‘Yeah, after consultation with
my attorney and family, yes.’’ The defendant thereafter asked the court
whether he would ‘‘get a chance to say something’’ after ‘‘the prosecution
has their closing arguments . . . .’’ The court explained that he could only
do so if he were to testify. The defendant explained that he understood and
stated that his attorney’s cross-examination had made it ‘‘pretty clear’’ as
to why the jury should not believe the testimony presented. The court again
asked the defendant whether he understood that he was ‘‘giving up [his]
opportunity to testify before the jury,’’ and the defendant responded that
he did.
   27
      Pursuant to Practice Book § 41-18, ‘‘[i]f it appears that a defendant is
prejudiced by a joinder of offenses, the judicial authority may, upon its own
motion or the motion of the defendant, order separate trials of the counts
or provide whatever other relief justice may require.’’
   28
      In State v. Kitchens, 299 Conn. 447, 10 A.3d 942 (2011), our Supreme
Court ‘‘established a framework under which we review claims of waiver
of instructional error . . . . [T]he court emphasized that waiver involves
the idea of assent . . . and explained that implied waiver occurs when a
defendant had sufficient notice of, and accepted, the instruction proposed
or given by the trial court. . . . More specifically, the court held that when
the trial court provides counsel with a copy of the proposed jury instructions,
allows a meaningful opportunity for their review, solicits comments from
counsel regarding changes or modifications and counsel affirmatively
accepts the instructions proposed or given, the defendant may be deemed
to have knowledge of any potential flaws therein and to have waived implic-
itly the constitutional right to challenge the instructions on direct appeal.’’
(Citations omitted; emphasis omitted; internal quotation marks omitted.)
State v. Ramon A. G., 190 Conn. App. 483, 500–501, 211 A.3d 82 (2019).
   29
      The defendant also argues that ‘‘joinder burdened [his] ability to plea
bargain.’’ The defendant cites to Lafler v. Cooper, 566 U.S. 156, 170, 132 S.
Ct. 1376, 182 L. Ed. 2d 398 (2012), for the proposition that ‘‘the reality [is]
that criminal justice today is for the most part a system of pleas, not a
system of trials.’’ In Lafler, however, the United States Supreme Court held
that a defendant is entitled to effective assistance of counsel during plea
negotiations. Id., 162. The issue in that case did not involve a defendant’s
right to plea bargain in the first instance, nor did it involve the effect of
joinder on the plea bargaining process. The defendant cites no legal authority
to support his proposition that joinder is improper if it impedes a defendant’s
‘‘ability to plea bargain.’’ We are, therefore, not persuaded by this argument.
   30
      Our Supreme Court explained that ‘‘joinder of unrelated criminal charges
can cause unfair prejudice when it embarrasses or confounds an accused
in making his defense. . . . For example, [p]rejudice may develop when
an accused wishes to testify on one but not the other of two joined offenses
which are clearly distinct in time, place and evidence.’’ (Citation omitted
internal quotation marks omitted.) State v. Perez, supra, 322 Conn. 134. It
further explained: ‘‘[B]ecause of the unfavorable appearance of testifying on
one charge while remaining silent on another, and the consequent pressure
to testify as to all or none, the defendant may be confronted with a dilemma:
whether, by remaining silent, to lose the benefit of vital testimony on one
count, rather than risk the prejudice (as to either or both counts) that would
result from testifying on the other.’’ (Internal quotation marks omitted.)
Id., 134–35.
   31
      In addition, the defendant cannot demonstrate that joinder resulted in
‘‘manifest injustice’’ necessitating reversal of the judgment pursuant to the
plain error doctrine. In the present case, the defendant argues that he ‘‘could
have testified to everything his counsel argued at closing.’’ Specifically, he
argues that he could have testified that ‘‘(1) he inherited the home from his
father; (2) it was cluttered; (3) the guns were his father’s; D and P were
stealing from him; (4) D drove his Cadillac on October 4; (5) she found the
gun in the house and was shopping it around pawn shops; [and] (6) he had
no idea the old [World War II] rifle was in the closet.’’ In response, the state
argues, inter alia, that ‘‘[i]t is unclear how this evidence would have been
more compelling if presented through his testimony [rather] than through
the testimony of other witnesses.’’ We agree with the state.
   Although the defendant elected not to testify, evidence had been presented
at trial concerning each of these points. In addition, as the defendant himself
points out, defense counsel’s closing argument was based, in part, on this
evidence. Accordingly, there is no manifest injustice that warrants reversal
of the judgment pursuant to the plain error doctrine.
   32
      The defendant’s substance abuse was noted throughout his presentence
investigation report.
   33
      Because the record is adequate for review and the defendant’s claim is
of constitutional magnitude, we agree that the defendant is entitled to review
pursuant to State v. Golding, supra, 213 Conn. 239–40. For the reasons
we will discuss in this opinion, however, we conclude that the alleged
constitutional violation does not exist and that the record does not establish
that the trial court’s actions deprived him of a fair trial. See State v. Saturno,
322 Conn. 80, 102 n.20, 139 A.3d 629 (2016). Accordingly, we conclude that
the defendant’s claim fails to satisfy the third prong of Golding.
   To the extent that the defendant’s claim is based on the appearance of
bias, in addition to actual bias, the claim is not reviewable under Golding
because it is not constitutional in nature. See State v. James R., 138 Conn.
App. 181, 203, 50 A.3d 936 (‘‘[I]nsofar as the claim is based on various
statements made by the court during the course of the trial, the claim
essentially is that the court appeared to be partial. We conclude that these
aspects of the claim are not reviewable under Golding because they are
not constitutional in nature.’’ [Emphasis in original.]), cert. denied, 307 Conn.
940, 56 A.3d 949 (2012); see also State v. Herbert, 99 Conn. App. 63, 68 n.7,
913 A.2d 443 (‘‘[t]he defendant’s claim of judicial bias based solely upon
the appearance of partiality, does not rise to the level of a constitutional
violation’’ [emphasis in original; internal quotation marks omitted]), cert.
denied, 281 Conn. 917, 917 A.2d 999 (2007).
   34
      The defendant claims that the court displayed both actual bias and
apparent bias, which he argues rises to the level of ‘‘presumptive’’ bias. In
support of his claim of presumptive bias, the defendant cites to several
cases from the United States Court of Appeals for the Fifth Circuit. These
cases provide that ‘‘presumptive bias [is] the one type of judicial bias other
than actual bias that requires recusal under the Due Process Clause. . . .
Presumptive bias occurs when a judge may not actually be biased, but has
the appearance of bias such that the probability of actual bias . . . is too
high to be constitutionally tolerable. . . . [A] judge’s failure to recuse consti-
tutes presumptive bias in three situations: (1) when the judge has a direct
personal, substantial, and pecuniary interest in the outcome of the case, (2)
when [she] has been the target of personal abuse or criticism from the party
before [her], and (3) when [she] has the dual role of investigating and
adjudicating disputes and complaints.’’ (Citations omitted; internal quotation
marks omitted.) Richardson v. Quarterman, 537 F.3d 466, 475 (5th Cir.
2008), cert. denied, 555 U.S. 1173, 129 S. Ct. 1355, 173 L. Ed. 2d 589 (2009);
see also Buntion v. Quarterman, 524 F.3d 664, 672 (5th Cir. 2008), cert.
denied, 555 U.S. 1176, 129 S. Ct. 1306, 173 L. Ed. 2d 593 (2009); Bigby v.
Dretke, 402 F.3d 551, 558 (5th Cir.), cert. denied, 546 U.S. 900, 126 S. Ct.
239, 163 L. Ed. 2d 221 (2005). Like the defendant’s claim of actual bias, his
claim of presumptive bias is predicated on the court’s use of the kidnapping
and assault charges at his sentencing. Accordingly, for the reasons set forth
in this opinion, we reject the defendant’s claim of presumptive bias.
   35
      We first note that the trial court’s use of the term ‘‘victims’’ in its
memorandum of decision on the defendant’s motion to suppress was not
indicative of bias. In State v. Cortes, 276 Conn. 241, 249 n.4, 885 A.2d 153
(2005), the case cited by the defendant in support of his argument, the state
conceded that the trial court’s seventy-six references to the complainant as
the ‘‘victim’’ in its jury charge were improper. Our Supreme Court held that
‘‘references to the complainant as the ‘victim’ [are] inappropriate where the
very commission of a crime is at issue’’ because ‘‘the jury could have drawn
only one inference from its repeated use, namely, that the defendant had
committed a crime against the complainant.’’ Id. In the present case, the
court did not refer to D and P as victims in front of the jury. The reasoning
of the court in Cortes, therefore, is inapposite.
   Moreover, we note that the defendant does not cite any legal authority
to support his proposition that a court’s use of the term ‘‘victim,’’ where
the defendant is subsequently tried by a jury, and not by the court, constitutes
an adjudication of a defendant’s guilt.
   36
      In Watts, the United States Supreme Court considered two cases in
which two panels of the United States Court of Appeals for the Ninth Circuit
held that sentencing courts could not consider the conduct underlying any
charges for which the defendants had been acquitted. United States v. Watts,
supra, 519 U.S. 149.
   In the first case, the jury convicted the defendant of possessing cocaine
base with intent to distribute, but acquitted him of using a firearm in relation
to a drug offense. Id., 149–50. Despite the defendant’s acquittal on the
firearms count, the sentencing court found by a preponderance of the evi-
dence that the defendant had possessed the guns in connection with the
drug offense. Id., 150. In calculating the defendant’s sentence, the sentencing
court therefore added two points to his base offense level under the federal
sentencing guidelines. Id. In the second case, the defendant was charged
with two counts of aiding and abetting possession with intent to distribute
cocaine on the basis of two separate drug transactions. The jury convicted
the defendant on the first count but acquitted her on the second count. Id.
The sentencing court found by a preponderance of the evidence that the
defendant had indeed been involved in the second transaction. Id., 150–51.
The sentencing court determined that the second sale was relevant conduct
under the federal sentencing guidelines and therefore calculated the defen-
dant’s base offense level under the guidelines by aggregating the amounts
of both sales. Id., 151. The United States Court of Appeals for the Ninth
Circuit vacated the sentence in each case and held that a sentencing judge
may not, under any standard of proof, rely on conduct of which the defendant
was acquitted. Id., 150–51.
   The United States Supreme Court held that, pursuant to 18 U.S.C. § 3661
and the federal sentencing guidelines, federal judges may consider conduct
underlying any charges for which the defendant was acquitted, so long as
that conduct has been proven by a preponderance of the evidence. Id., 157.
The court explained: ‘‘[A]n acquittal is not a finding of any fact. An acquittal
can only be an acknowledgment that the government failed to prove an
essential element of the offense beyond a reasonable doubt. Without specific
jury findings, no one can logically or realistically draw any factual finding
inferences . . . . Thus . . . the jury cannot be said to have necessarily
rejected any facts when it returns a general verdict of not guilty.’’ (Citations
omitted; internal quotation marks omitted.) Id., 155.
   37
      The defendant also argues that the court exhibited bias at sentencing
by (1) ‘‘fault[ing] the defendant for his anger at the police and demeaning
the accusers,’’ (2) ‘‘explicitly disregard[ing] mitigating evidence with respect
to the old Japanese rifle’’; see footnote 31 of this opinion; (3) ‘‘punish[ing]
the defendant for telling the police to leave his property,’’ (4) ‘‘claim[ing]
the defendant ‘[chose] to escalate his . . . addiction’ in spite of the fact
that addiction is a disease,’’ and (5) finding the defendant ‘‘to be violent in
the absence of violent crime convictions.’’ We are not persuaded.
   First, there is nothing in the record to support the defendant’s argument
that the court punished the defendant for telling the police to leave his
property. Next, the defendant’s substance abuse, as well as his prior convic-
tions of violent felony offenses, were noted in the defendant’s presentence
investigation report. The defendant’s demeanor, namely, his ‘‘anger at the
police and demeaning the accusers,’’ as well as his presentence investigation
report, are legitimate sentencing considerations. See State v. Elson, 311
Conn. 726, 782, 91 A.3d 862 (2014) (‘‘[t]he defendant’s demeanor, criminal
history, [and] presentence investigation report . . . remain legitimate sen-
tencing considerations’’ [internal quotation marks omitted]).
   Last, with respect to the defendant’s argument regarding the rifle, there
was evidence presented at trial that the defendant’s home, where the rifle
was found, had once belonged to his father, who died in 2007. There was
evidence presented that the rifle was a World War II surplus rifle and that
the defendant’s father was a veteran of World War II. Nevertheless, the jury
found the defendant guilty of criminal possession of a firearm with respect
to the rifle. The court was not, therefore, ‘‘explicitly disregard[ing] mitigating
evidence with respect to the old Japanese rifle,’’ but rather, sentencing the
defendant in accordance with the jury’s verdict.